       Case 1:17-md-02800-TWT Document 1107 Filed 05/15/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION
_____________________________
                                   ) MDL Docket No. 2800
In re: Equifax, Inc. Customer      ) Case No.: 1:17-md-2800-TWT
Data Security Breach Litigation    )
                                   ) This document relates to:
                                   )
                                   ) FINANCIAL INSTITUTIONS TRACK
_____________________________ )

     FINANCIAL INSTITUTION PLAINTIFFS’ UNOPPOSED MOTION
    FOR PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT

       The Financial Institution Plaintiffs1 move under Rule 23(e) of the Federal

Rules of Civil Procedure for preliminary approval of a proposed class action

settlement between themselves and Defendants Equifax Inc. and Equifax

Information Services LLC.

       Under the proposed Agreement, if approved, Equifax will agree to: 1) pay

up to $5.5 million directly to settlement class members who submit valid claims; 2)

spend a minimum of $25 million over a period of two years towards data security

measures pertinent to the Financial Institution Plaintiffs and their claims; 3) pay all


1
 The remaining named Financial Institution Plaintiffs are: Army Aviation Center Federal Credit
Union, ASI Federal Credit Union, Bank of Louisiana, Consumers Cooperative Credit Union,
Elements Financial Federal Credit Union, Firefly Credit Union, First Financial Credit Union,
Halliburton Employees’ Federal Credit Union, Heritage Federal Credit Union, Hudson River
Community Credit Union, Peach State Federal Credit Union, SeaComm Federal Credit Union,
Services Credit Union, Seven Seventeen Credit Union, Sky Federal Credit Union, State
Employees Federal Credit Union (SEFCU), Summit Credit Union, Suncoast Credit Union, The
Summit Federal Credit Union, Washington Gas Light Federal Credit Union, and Wright-Patt
Credit Union.
      Case 1:17-md-02800-TWT Document 1107 Filed 05/15/20 Page 2 of 5



reasonable settlement administration and notice costs; and 4) pay reasonable,

Court-approved attorneys’ fees, expenses, and named plaintiff service awards, up

to agreed-upon limits.

      The Financial Institution Plaintiffs move for an order: (1) preliminarily

approving the proposed settlement; (2) preliminarily certifying the proposed

settlement class; (3) approving the proposed notice program; and (4) scheduling a

final approval hearing.

      In further support of their motion, the Financial Institution Plaintiffs submit

a memorandum of law, a proposed preliminary approval order; the Joint

Declaration of Class Counsel Gary F. Lynch and Joseph P. Guglielmo; the

proposed settlement agreement and its various attachments—such as the proposed

notices and claim form—(attached as Exhibit A); and a Declaration of Richard W.

Simmons, from the proposed Settlement Administrator, Analytics Consulting LLC.

      Plaintiffs respectfully request that this Motion, which Equifax does not

oppose, be granted.

Dated: May 15, 2020                    Respectfully submitted,

/s/ Joseph P. Guglielmo                  /s/ Gary F. Lynch
Joseph P. Guglielmo                      Gary F. Lynch
SCOTT+SCOTT ATTORNEYS                    CARLSON LYNCH, LLP
AT LAW LLP                               1133 Penn Avenue, 5th Floor
230 Park Avenue, 17th Floor              Pittsburgh, Pennsylvania 15222
New York, New York 10169                 Tel. 412.322.9243
Tel. 212.223.6444                        glynch@carlsonlynch.com
jguglielmo@scott-scott.com
     Case 1:17-md-02800-TWT Document 1107 Filed 05/15/20 Page 3 of 5




           Financial Institution Plaintiffs’ Co-Lead Counsel
Craig A. Gillen                     Ranse Partin
GILLEN WITHERS & LAKE,              CONLEY GRIGGS PARTIN
LLC                                 LLP
3490 Piedmont Road, N.E.            4200 Northside Parkway
One Securities Centre, Suite 1050   Building One, Suite 300
Atlanta, Georgia 30305              Atlanta, Georgia 30327
Tel. 404.842.9700                   Tel. 404.572.4600
cgillen@gwllawfirm.com              ranse@onleygriggs.com

MaryBeth V. Gibson
THE FINLEY FIRM, P.C.
3535 Piedmont Road
Building 14, Suite 230
Atlanta, Georgia 30305
Tel. 404.320.9979
mgibson@thefinleyfirm.com
           Financial Institution Plaintiffs’ Co-Liaison Counsel
Arthur M. Murray                       Charles H. Van Horn
MURRAY LAW FIRM                        BERMAN FINK VANHORN
650 Poydras Street, Suite 2150         P.C.
New Orleans, Louisiana 70130           3475 Piedmont Road, Suite 1100
Tel. 504.525.8100                      Atlanta, Georgia 30305
amurray@murray-lawfirm.com             Tel. 404.261.7711
                                       cvanhorn@bfvlaw.com
Stacey P. Slaughter
ROBINS KAPLAN LLP                      Allen Carney
800 LaSalle Avenue, Suite 2800         CARNEY BATES & PULLIAM,
Minneapolis, Minnesota 55402           PLLC
Tel. 612.349.8500                      519 W. 7th Street
sslaughter@robinskaplan.com            Little Rock, Arkansas 72201
                                       Tel. 501.312.8500
                                       acarney@cbplaw.com
    Case 1:17-md-02800-TWT Document 1107 Filed 05/15/20 Page 4 of 5



Bryan L. Bleichner                  Karen Hanson Riebel
CHESTNUT CAMBRONNE PA               LOCKRIDGE GRINDAL
17 Washington Avenue North          NAUEN P.L.L.P.
Suite 300                           100 Washington Ave. S., Suite 2200
Minneapolis, Minnesota 55401        Minneapolis, Minnesota 55401
Tel. 612.339.7300                   Tel. 501.812.5575
bbleichner@chestnutcambronne.com    khriebel@locklaw.com

Brian C. Gudmundson                 Karen S. Halbert
ZIMMERMAN REED LLP                  ROBERTS LAW FIRM, PA
1100 IDS Center, 80 South 8th       20 Rahling Circle
Street                              P.O. Box 241790
Minneapolis, Minnesota 55402        Little Rock, Arkansas 72223
Tel. 612.341.0400                   Tel. 501.821.5575
brian.gudmunson@zimmreed.com        karenhalbert@robertslawfirm.us
         Financial Institution Plaintiffs’ Steering Committee
      Case 1:17-md-02800-TWT Document 1107 Filed 05/15/20 Page 5 of 5




                       CERTIFICATE OF COMPLIANCE

      Pursuant to L.R. 7.1D, the undersigned certifies that the foregoing complies

with the font and point selections permitted by L.R. 5.1B. This brief was prepared

on a computer using the Times New Roman font (14 point).

Respectfully submitted this 15th day of May, 2020.

                                                s/ Gary F. Lynch

                                                Gary F. Lynch




                          CERTIFICATE OF SERVICE

      I hereby certify that on May 15, 2020, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will send

notice of electronic filing to all counsel of record.


                                                s/ Gary F. Lynch

                                                Gary F. Lynch
